Citation Nr: 1759013	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  09-41 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disability with radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1949 to February 1953 and from August 1954 to March 1971.

The Veteran's appeal followed a June 2008 denial by the Department of Veterans Affairs (VA) regional office in Waco, Texas.  (Hereinafter, the Agency of Original Jurisdiction (AOJ).)

In his November 2009 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  In February 1010, the Veteran withdrew his hearing request.  

In January 2016, the Board denied the Veteran's claim to entitlement for service connection for a low back disability with radiculopathy.  The Veteran responded with an appeal to the United States Court of Appeals for Veterans Claims (Court).  In June 2017, the Court set aside the Board's January 2016 decision and remanded the issue to the Board for further development.  In September 2017, VA received a Court Post-Remand Brief, which communicates the Veteran's contention(s) for the issue on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board concludes that additional development is needed to properly consider the Veteran's claim for entitlement to service connection for a low back disability with radiculopathy.  Therefore, the appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his low back disability with radiculopathy started in approximately 1969 or 1970 while at Forbes Air Force Base, and it has continued through today.  Service medical records (SMRs) reflect complaints of left thigh pain in January and February 1961, low back pain in May 1964, right-leg numbness in May 1966, and left-leg numbness and tingling in February 1970.

In April 2012, the Veteran was provided a VA examination for his low back disability with radiculopathy.  The VA provider did not attribute the Veteran's current disability and symptoms to active duty service because, "his symptoms came on at least 20-30 years later."  For various reasons, the Board concluded that this examination and report were inadequate.

In January 2013, the Board directed the AOJ to provide the Veteran another VA examination.  At that time, the Board determined that another examination was necessary because the previous VA examiner did not consider: 1) the Veteran's reports of low back pain and radicular symptoms following separation from the Air Force in 1971, 2) indications that arthritis was diagnosed in 1975, or 3) a medical record that identified chronic low back pain in September 1998.  

In June 2013, a VA provider supplied an examination report that did not adequately address the Board's directives in at least two ways:  First, the VA examiner failed to provide medical analysis of the Veteran's assertions of continuity of low back and lower extremity symptoms after active duty ended in 1971.  Second, the VA provider expressly adopted the reasoning of a previous VA provider.  The Board had already determined that the prior VA provider opinion was inadequate in the January remand.  Even though the June VA provider presented additional reasons for her opinion, she may have been tainted by the same line of reasoning the Board declared inadequate in January 2013. 

Ultimately, an adequate VA medical evaluation and report was never supplied for the Board's January 2013 remand directives.   Another remand is warranted to obtain a new VA medical examination and opinion that adequately addresses the etiology of the Veteran's low back disability with radiculopathy and substantially complies with the Board's January 2013 remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for another VA
examination to assess the etiology of his low back
disorder.  A VA provider who has not previously considered the Veteran's low back disability with radiculopathy claim should be provided.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Once a review of record and examination of the Veteran is complete, the examiner should address the following:

a. Is it at least as likely as not (50 percent probability
or more) that any of the Veteran's current low back
disabilities, including his radiculopathy, were
caused by his U.S. Air Force service and/or have continued since service?

b. If the Veteran's low back disabilities include
arthritis, is it at least as likely as not (50 percent
probability or more) that it manifested itself to a
compensable degree in the first post-service year?

The term "at least as likely as not" does not mean
within the realm of medical possibility, but rather that
the medical evidence both for and against a conclusion
is so evenly divided that it is as medically sound to
find in favor of a certain conclusion as it is to find
against it.

In providing answers to the above questions, the
examiner should comment on and/or take note of the
fact that the claimant is competent and credible to
report on the observable symptoms of his low back
disability with radiculopathy (i.e., limitation of motion,,
pain, and numbness) while on active duty and since
that time.  

The examiner should also address the fact that the
earliest post-service treatment note documenting
complaint, treatment, or diagnosis with respect to the
low back shows chronic pain and degenerative joint
disease, which indicates that the Veteran had
symptoms for some time prior to that treatment note.
Moreover, the examiner should consider the April
2007 and January 2012 MRI results and whether the
degree of degeneration is consistent with the Veteran's
reported medical history and a diagnosis of
degenerative joint disease in 1998.

If the examiner finds the Veteran's claims inconsistent
or implausible when viewed in the context of the
complaints, treatment, and diagnoses documented in and after service, the examiner must explain the
reasons for that finding.

A complete rationale for any opinion advanced must
he provided.

2. When the development requested has been completed,
the case should be reviewed by the AOJ on the basis of
additional evidence and the claim should be
readjudicated.  If any benefit sought is not resolved to
the Veteran's satisfaction, the Veteran and his
representative should be furnished a Supplemental
Statement of the Case and be afforded a reasonable
opportunity to respond before the record is returned to
the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




